AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA :

United States of America _ JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

"Fidel Lopez-Juarez Case Number: 3:20-mj-20084

 

Craig Joseph Left

Defendant's Attorney

 

 

 

REGISTRATION NO. 93691298
~ JAN 25 2028

 

 

 

 

 

 

 

THE DEFENDANT: . .
XI pleaded guilty to count(s)_1 of Complaint ee Creek US SINC] count
if GS TRG ALS
C1 was found guilty to count(s) By UTHER PRISTRIET ON GANS Puy

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) an
(] The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant.is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,
f

N TIME SERVED o | days

 

& Assessment: $10 WAIVED & Fine: WAIVED.

kK] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change 1 in the defendant's economic circumstances.

Wednesday, January 15, 2020

 

 

 

C “ : : _ Date of Imposition of Sentence
im, Py Ny aa eo _ . .
bY. teh
Releived/ ap CA LETS |
pUSM poe HONORABIE ROBERT N. BLOCK.

oo

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | a | 3:20-mj-20084

 

 
